Title: From John Adams to Nathaniel F. Williams, 29 May 1823
From: Adams, John
To: Williams, Nathaniel F.



Dear Sir.
Quincy May 29th 1823.

I have received your favour of May 21st: You request a copy of President Washington’s letter to me concerning my Son It is not in my power to oblige you, that letter and all others I have long since packed up and stored away in trunks and given away, so that they are no longer my property nor in my possession. Stung by some provocations in the agony of my heart I did, some twelve or fourteen years ago, imprudently publish that letter for which I have repented ever since for I desire no such press for me or mine. General Smyth I think or Mr Floyd have candidly informed the Public that I being Vice President had intrigued with President Washington to appoint my Son Minister to Holland. If ever there was a misrepresentation in this World that is one. I never had a thought of my Son’s going abroad till Secretary Randolph called upon me to inform me that President Washington had ordered him to inform me that he was determined to nominate my Son Minister Resident in Holland, on the same day to the Senate. The information was not pleasant to me, I thought my Son too young and I know that his prospects at the Bar in Boston were better than any mission abroad, the truth was that the Boston newspapers had been sent to the President, in them he had read the writings of Publicola and the other writings I believe under the signature of Columbus in answer to the French Minister Mr Genet he was so struck with those writings that he inquired of the Senators and Representatives from Massachusetts who was the author of those Papers and was informed that a young Lawyer by the name of John Quincy Adams had written them. All this passed without the least intimation to me. I had not more concern or knowledge of that transaction than Mr Jefferson Mr Madison or Mr Monroe. But my countrymen have never thought it any sin to publish this about me they have publishd in Europe and America that Publicola was written by me and I had no more concern in one line of it than in the annals of Tacitus.
I salute you Sir with my best wishes and all your friends in Baltimore / and am respectfully / Your friend and humble Servant
John Adams.